Citation Nr: 1212231	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 6, 2000, through January 20, 2001. 

4. Entitlement to an initial evaluation in excess of 70 percent for PTSD for the period from January 26, 2001, through October 23, 2002. 

5. Entitlement to an initial evaluation in excess of 70 percent for PTSD for the period from February 1, 2003, through June 28, 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

This matter originally before the Board of Veterans' Appeals  (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for PTSD and assigning an initial disability rating effective from June 2000.  Also on appeal is a June 2010 rating decision denying service connection for obstructive sleep apnea and tinea pedis.  

The Veteran and his spouse testified in a Board hearing held before a Veterans Law Judge in May 2006 from Newark, New Jersey.  A transcript of that hearing is associated with the claims file. The Veteran was subsequently sent notice in March 2010 informing him that the Veterans Law Judge who performed the May 2006 hearing was no longer with the Board, and that he had the right to an additional hearing before the VLJ who would issue the final decision in his appeal.  See 38 C.F.R. § 20.707.  In March 2010, the Veteran responded that he did not wish to appear at another hearing. 

This matter was previously before the Board in May 2007. At that time, it was determined that, from the Veteran's correspondence of record, he had intended to appeal the initial award of service connection for PTSD that had been issued by the RO in November 2000. Thus the issue was characterized as an initial rating claim. The initial award was 30 percent, from June 6, 2000, which the RO granted in a November 2000 decision. In September 2001, the RO issued another decision, which granted an increase to 50 percent, effective from March 26, 2001. In a subsequent June 2003 rating action, the RO increased the PTSD evaluation to 70 percent, effective from October 31, 2002; 100 percent from December 3, 2002 due to hospitalization over 21 days; and 70 percent from February 1, 2003. 

In the Board's May 2007 decision, an effective date prior to June 6, 2000, was denied. Then, with respect to the Veteran's rating, the Board confirmed the 30 percent evaluation for the period up to January 20, 2001. Then, a 100 percent evaluation was granted as of January 21, 2001, until January 26, 2001, at which time a 70 percent rating was assigned. The Board then awarded a staged 100 percent rating as of October 24, 2002. A rating in excess of 70 percent was denied, however, for the period beginning February 1, 2003 to June 28, 2004. Effective June 29, 2004, through October 31, 2004, a 100 percent increase was again awarded. From November 1, 2004, the Board denied a rating higher than 70 percent. 

The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Secretary of Veterans Affairs and the Veteran agreed to jointly remand the case back to the Board in a June 2008 order. 

Following its return from the Court, the Board remanded the case in October 2008 for further development. The case was again returned to the Board in April 2010, when it was decided that the Veteran's PTSD was entitled to a 100 percent evaluation beginning November 1, 2004, but that the issues above required further development. 

Most recently, the case was again remanded by the Board in December 2010.  The case has now been returned to the Board for further appellate action.

The issues of service connection for obstructive sleep apnea and tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of appellate review from June 6, 2000, through January 20, 2001, the Veteran's PTSD is shown to have been manifested by a disability picture approximating no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); and chronic sleep impairment.  

2.  Throughout the periods of appellate review from June 6, 2000, through January 20, 2001, and from January 26, 2001, through October 23, 2002, the Veteran's PTSD is shown to have been manifested by a disability picture approximating no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in excess of 30 percent for PTSD have not been met during the period of appellate review from June 6, 2000, through January 20, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, including Diagnostic Code 9411 (2011).

2.  The criteria for assignment of an initial evaluation in excess of 70 percent for PTSD have not been met during the period of appellate review from January 26, 2001, through October 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, including Diagnostic Code 9411 (2011).

3.  The criteria for assignment of an initial evaluation in excess of 70 percent for PTSD have not been met during the period of appellate review February 1, 2003, through June 28, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's instant claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Additionally, the Veteran has been afforded numerous VA examinations throughout the period of appellate review to evaluate the severity of his PTSD.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the PTSD disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain the Veteran's outstanding Vet Center records.  Upon remand, the Vet Center records beginning from an intake evaluation in March 2001 were obtained associated with the claims file.  The AMC/RO then readjudicated the matter in an April 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the December 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in June 2000.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria pertinent in this appeal are as follows:

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

A.  June 6, 2000, through January 20, 2001

The Veteran's PTSD has been assigned a schedular rating of 30 percent during the staged period of appellate review from June 6, 2000, through January 20, 2001.  The pertinent evidence during this period includes VA and private (non-VA) outpatient treatment records and the results of a VA examination performed in October 2000.  The Board finds after careful consideration of this evidence that the Veteran's PTSD symptomatology during this period does not present a disability picture warranting assignment of the next-higher, 50 percent rating, for the following reasons.  

The pertinent evidence first consists of private treatment records dated in August 2000 showing that the Veteran had been in counseling for the past year.  His family problems were noted to be reconciled and improving.  He had such PTSD symptoms as recurrent and distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feeling of estrangement from others, and persistent irritability, concentration difficulties, and sleep problems.  It was found that his symptoms had caused clinically significant distress in social, occupational, and personal functioning.  A GAF score of 51 was assigned.  

The Veteran then underwent a VA examination in October 2000.  He gave a history of a suicide attempt in the 1970s, but he denied any hospitalizations.  He reported symptoms including nightmares, flashbacks, intrusive thoughts, volatile mood, and social withdrawal.  He lived with his two children and wife, who was supportive.  Further, he had worked with the same company for 17 years.  Mental status examination showed the Veteran to be alert, cooperative, coherent, relevant, and oriented; with fair judgment; and with no delusions or hallucinations.  He denied suicidal ideation or homicidal ideation and intent.  His affect was somewhat restricted, but mood was within normal limits.  The VA examiner assigned a GAF score of 55 for moderate symptoms in social, family, and occupational functioning.  

This evidence shows that the disability picture did not involve flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.  Although there is some indication of difficulty in establishing and maintaining effective work and social relationships, it is nonetheless shown that he had worked at the same company for 17 years.  

The Board notes that a PTSD Residential Rehab Referral questionnaire, which was completed during a later period (June 2003), reflects the Veteran's report of having a violent episode at work last in 2000.  Another June 2003 record related a past history of domestic violence.  However, this evidence, does not show that he was a persistent danger to others.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Also significant, the GAF score of 51 assigned in August 2000, and the GAF score of 55 assigned by the October 2000 VA examiner, are both consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

Most importantly, the pertinent evidence overall shows that the Veteran's PTSD symptoms during this time period were not productive of occupational and social impairment with reduced reliability and productivity.  To the contrary, the Veteran was working and he lived with his wife and children.  Overall, the evidence shows a PTSD disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

Thus, the psychiatric symptomatology during the period from June 6, 2000, through January 20, 2001, is best contemplated by the current 30 percent disability rating.  The next higher, 50 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  "Staged ratings'"' are not warranted during this period of review because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

B. January 26, 2001, through October 23, 2002

The Veteran's PTSD has been assigned a schedular rating of 70 percent during the staged period of appellate review from January 26, 2001, through October 23, 2002.  The pertinent evidence during this period includes VA and private (non-VA) outpatient treatment records, Vet Center records, the results of VA examinations performed in September 2001 and July 2002, and the Veteran's own testimonial statements.  The Board finds that, after careful consideration of this evidence, the Veteran's PTSD symptomatology during this period does not present a disability picture warranting assignment of the next-higher, 100 percent rating, for the following reasons.  

First, in a February 2001 testimonial statement, the Veteran wrote that due to recent developments, including hospitalization in January 2001, he felt an increased rating was warranted.  He noted that he had been having strong suicidal urges due to acute depression and sleep deprivation, impaired judgment, and very few personal relationships.  He also explained that he was on disability from his job; he had been experiencing a declining ability to understand complex commands "over the years"; he had difficulty remembering simple and complex information over short and long time periods; and, although he had worked at the same company for 12 years, he was losing ability to make accurate and fast decisions.  

Even taking into consideration the Veteran's credible and competent February 2001 testimonial statement, there is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as consistent with a 100 percent rating.  38 C.F.R. § 4.130.  

In fact, the clinical records throughout this period of appellate review affirmatively show that such symptomatology is absent.  For instance, a private psychiatrist wrote in July 2001 in support of the appeal that the Veteran experienced symptoms involving only increased major panic attacks, mood disturbance (depression and anxiety), a retreat from effective work relationships, and impaired short-term memory due to concentration difficulty.  

Likewise, a private clinical report dated in August 2001 demonstrates PTSD symptoms, such as markedly diminished interest or participation in social activities, and feelings of estrangement from others, but no symptoms consistent with a 100 percent rating .  The Veteran wrote in August 2001 that the private medical reports accurately describe his functioning during that time.

Similarly, an August 2001 VA mental health record shows that the Veteran was working and was not suicidal.  

The September 2001 VA examination demonstrates symptomatology involving panic attacks, and depression; a history suicidal ideation and fighting; a lack of interest in life, feelings of worthlessness and hopelessness, lack of energy and motivation, but no hallucinations.  The Veteran reported that he was still working, but felt he made "[s]tupid mistakes" due to an inability to concentrate.  Socially, he described his relationship with family as "not very good," and, although married for 25 years, he had few relatives with whom he was close.  He explained that he spent most of his time at work or with family.  He had a few friends (though the report later indicated that he did not have any friends).  On mental status examination, he was found casually dress and cooperative, fully oriented, with normal speech, thought content and thought process.  He had no perceptual problems, although testing showed decreased memory.  The VA examiner summarized that the Veteran had "quite moderate psychiatric symptoms." The examiner went on to explain that the Veteran was able to work, but had problems related to lack of concentration.  A GAF score of was assigned 50 due to "fairly severe" symptoms.  The VA examiner also concluded that the Veteran was not considered competent because he expressed doubt he could manage his finances due to impaired concentration.  

The Board recognizes that the September 2001 VA examiner characterized the Veteran as having "fairly severe" symptoms and as being not competent.  This assessment is in conflict with the GAF score of 50 assigned, however, and the VA examiner's earlier characterization of the Veteran's symptoms as "quite moderate."  The VA examiner did not explain these conflicting conclusions.  Accordingly, Board finds that, although the report is otherwise probative, the VA examiner's conclusions have little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran himself then wrote in a November 2001 testimonial statement that he had great pain and breakdown of his professional activities, including fear for his own and others' safety at work due to fear of panic attacks or blackouts during complicated tasks.  He also noted that he had to take a substantial amount of medication to function, had a history of suicidal ideation and fighting, had problems in work relationships, and  deficiencies in all areas of life, including work, social life, family, judgment, thinking, and mood, which the evidence presents "quite clearly.  The Board notes that these symptoms are consistent with those characteristic of a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  Importantly, although he noted a history of suicidal ideation and fear on the job, there is no showing that he poses an actual and persistent danger to himself or others.  

The Veteran then underwent another VA examination in July 2002.  He reported such PTSD symptoms as flashbacks, depression with diminished interest, feelings of worthlessness, poor energy, concentration and sleep; anger; and panic attacks.  He was still working, but felt that he might not be able to continue much longer, due in part to problems with coworkers and supervisors. He also described having a strained relationship with his family, and he noted problems with his daughter.  He reported that he spent most of his time with his wife, as he had no friends.  On mental status examination, the VA examiner found the Veteran to be casually dressed and cooperative with normal speech; normal thought process and content; fully oriented; and with no perceptual problems.  The Veteran endorsed no suicidal ideation or homicidal ideation, but had impaired memory.  The VA examiner concluded that the Veteran was able to work, but had problems at work and was quite isolative.  The VA examiner assigned a GAF score of 45 with symptoms involving impairment in social functioning and at work.  

The Board finds that this evidence, overall, presents a disability picture consistent with PTSD involving occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  To the contrary, the Veteran continued working throughout this period, he regularly attended Vet Center group therapy, and maintained a relationship with his wife.  Although a later PTSD Residential Rehab Referral questionnaire (from June 2003) reflects the Veteran's report of domestic problems, last in 2001, there is no showing of persistent domestic violence or other persistent danger to others.  

The Board also recognizes that a Vet Center therapist wrote in a December 2001 letter that the Veteran's symptoms caused severe impairment in social and occupational functioning.  The Board notes that a "severe" impairment is consistent with a 70 percent rating as it does not contemplate "total" disability.  

Similarly, a September 2002 Vet Center letter then identifies the Veteran as being permanently and totally disabled due to PTSD due to symptoms involving socially isolation, persistent depression, anxiety, and stress intolerance.  However, this letter is found to have little probative support for the Veteran's claim, as it does not explain how his symptoms caused permanent or total disability during a time period when he continued to work.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In fact, a Vet Center record from January 2003, which although subsequent to this period of appellate review is nonetheless informative in this regard, notes that he was financially and medically competent, and could return to work later that month.  Thus, a 100 percent rating is not assignable on the basis of this September 2002 letter.  

Finally, the GAF scores assigned during this time period are inconsistent with a showing of total occupational and social disability.  Indeed, the GAF score of 50 assigned in September 2001, and the GAF score of 45 assigned in July 2002, are both characteristic of either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), which is consistent with the Veteran's 70 percent rating.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

For the foregoing reasons, an initial evaluation higher than 70 percent is not warranted for PTSD during the staged rating period from January 26, 2001, through October 23, 2002.  "Staged ratings" are not warranted during this period because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

C. February 1, 2003, through June 28, 2004

The Veteran's PTSD has been assigned a schedular rating of 70 percent during the staged period of appellate review from February 1, 2003, through June 28, 2004.  The pertinent evidence during this period includes VA and private (non-VA) outpatient treatment records, Vet Center records, the results of VA examinations performed in April 2003, and the Veteran's own testimonial statements.  The Board finds after careful consideration of this evidence that the Veteran's PTSD symptomatology during this period does not present a disability picture warranting assignment of the next-higher 100 percent rating, for the following reasons.  

During this time period, the Veteran continued to regularly attend group therapy sessions at the Vet Center.  These records, such as in September 2003, reflect that he was able to participate positively in the discussion.

The April 2003 VA examination reflects that PTSD symptoms including recurrent, intrusive, and distressing memories of service; nightmares all the time; intense psychologic distress with memories of Vietnam; avoidance; severely diminished interest in social and family activities; serious feelings of alienation from others; difficulty concentrating; and near daily panic attacks.  The Veteran also informed the April 2003 VA examiner that he continued to live with his wife and son and attended individual psychotherapy and group sessions, but was socially isolated, persistently depressed and anxious, and stress intolerant.  With regard to work he felt that the only reason he was able to keep his because he worked with machines.  It was noted that he had severe problems dealing with others due to being oversensitive, irritable, and easily angered.  He had engaged in fights at work, and he described himself as a "basket case, a bundle of nerves" at work, which was "torture" for him.  The VA examiner commented that he was "very pessimistic about the Veteran's ability to sustain employment.  The VA examiner also noted that the Veteran's "severe PTSD makes him unable to establish or maintain work relationships."  Socially, the Veteran had been married for 25 years, but he described the marriage as "very strained"; he excessively isolated himself to avoid conflict, and his wife walked on eggshells.  Otherwise, he had no friends and did not socialize.  Thus, the VA examiner concluded, his "PTSD symptoms cause him to be unable to maintain effective social relationships."  

On mental status examination, the April 2003 VA examiner found the Veteran casually dressed and anxious, but calm and cooperative.  His speech was normal; perceptions involved flashbacks where he heard voices/screaming.  His thought processes were intact, but the content was marred by persistent reexperiencing.  He had persistent suicidal ideation, but no intent.  He was fully oriented with intact remote memory, but had impaired short-term memory and concentration.  He also had compromised judgment, anger dyscontrol, and limited insight.  The VA examiner assigned a GAF score of 45 due to serious PTSD symptoms involving inability to maintain relationships at work and socially outside of work. The Board notes that such symptomatology is expressly identified in the rating schedule as a symptoms of a 70 percent disability rating.   See 38 C.F.R. § 4.130.  

After the April 2003 VA examination, VA treatment records show an intermittent worsening and improving of symptoms, but a progressively worsening situation at work.  For instance, at VA in May 2003, the Veteran complained of an incident at work where he almost ruined a million dollar machine.  Similarly, a VA group therapy note from October 2003 and a VA psychology note from November 2003 reflect his feeling that he could not work anymore, but did not want to stop working.  A VA psychiatry consultation from late in October 2003 notes that he was functioning "okay" at work.  Nonetheless, he continued working throughout this period of appellate review.  

For these reasons, this evidence demonstrates that the PTSD disability picture was not productive of total occupational and social impairment.  

The GAF scores assigning during this period, which ranged from a low of 45 in April 2003, to a high of 63 in October 2003, do not reflect a consistent disability picture, but, at worst, demonstrate no more than either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), which is consistent with a 70 percent schedular disability rating for PTSD.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

For the foregoing reasons, an initial evaluation higher than 70 percent is not warranted for PTSD during the staged rating period from February 1, 2003, through June 28, 2004.  Further "staged ratings" are not warranted during this period because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

D.  Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the PTSD, but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, the disability picture is not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order.


ORDER

An initial evaluation in excess of 30 percent for PTSD for the period from June 6, 2000, through January 20, 2001, is denied.  

An initial evaluation in excess of 70 percent for PTSD for the period from January 26, 2001, through October 23, 2002, is denied.

An initial evaluation in excess of 70 percent for PTSD for the period from February 1, 2003, through June 28, 2004, is denied.


REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claims of service connection for obstructive sleep apnea and tinea pedis.  

In particular, the claims file shows that the claims were denied in a June 2010 rating decision.  The Veteran then filed a statement in September 2010 specifically disagreeing with the denial of service connection for obstructive sleep apnea, but also expressing his disagreement more generally with all determinations made in the rating decision.  His September 2010 statement thus constitutes a timely notice of disagreement (NOD) disagreeing with the denial of service connection for both obstructive sleep apnea and tinea pedis.  See 38 C.F.R. §§ 20.201, 20.302.  A statement of the case (SOC) has not yet been issued addressing these claims.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the Board has no discretion and is required to remand this issues to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of entitlement to service connection for obstructive sleep apnea and tinea pedis.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination on both issues and the reasons for each such determination.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on either remanded issue, the RO should undertake any indicated development and readjudicate the claim(s) in light of the entire evidentiary record, and issue a supplemental statement of the case (SSOC), if appropriate.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


